THE COURT.
This is an action based upon a rescission of an agreement of exchange and sale of property. Plaintiff agreed to transfer to defendant a ten-year lease of an apartment house in Los Angeles, together with her title to all of the furniture, and the sum of $1500 cash, for four lots in San Diego. About two months later notice of *Page 328 
rescission was given on the ground of fraud. [1] The court found that defendant had misrepresented the character and value of the property, particularly in the statement that the lots were business property in a busy section, each worth $1500, whereas they were actually waste land of a value not exceeding $50 per lot. The court further found that plaintiff had relied upon defendant's representations and his assumption of superior knowledge, and had made no independent investigation. There is ample evidence in the record to support each of these findings.[2] The judgment canceled the lease, restored to plaintiff her furniture, the money paid by her with interest thereon, and rent collected during the period of defendant's occupancy; and restored to defendant title to his lots. The court in its oral decision indicated that it was disposed to make an allowance to defendant for any expenditures incurred by him in cleaning and installing new furnishings, and suggested the appointment of a referee to determine any amount due. The defendant refused to accede to this suggestion and under the circumstances cannot object to the judgment.
The judgment is affirmed.